FILED
                     UNITED STATES COURT OF APPEALS                              FEB 14 2013

                                                                          MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                            U .S. C O U R T OF APPE ALS




CARLOS ANTONIO GUTIERREZ,                         No. 10-73260

              Petitioner,                         Agency No. A094-228-984

  v.
                                                  ORDER
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



Before:      FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       On October 31, 2011, the Board of Immigration Appeals reopened and

remanded the proceedings in this case to the immigration judge. Consequently,

there is no final order of removal currently in effect and this court lacks

jurisdiction over the petition for review. See 8 U.S.C. § 1252(a)(1); Lopez-Ruiz v.

Ashcroft, 298 F.3d 886, 887 (9th Cir. 2002) (order).

       PETITION FOR REVIEW DISMISSED.